


Exhibit 10.61
SECOND AMENDMENT
TO THE EMPLOYEE SAVINGS PLAN OF
IDAHO POWER COMPANY
WHEREAS, Idaho Power Company ("Employer") currently maintains a qualified
retirement plan known as Idaho Power Company Employee Savings Plan ("Plan");
WHEREAS, the Plan was most recently restated effective January 1, 2010; and
WHEREAS, the Employer desires to amend the Plan to implement an automatic
contribution arrangement beginning January 1, 2012;


NOW THEREFORE, the Employer hereby amends the Plan, effective January 1, 2012,
as follows:


1.    Except as otherwise provided, the article, section, and/or paragraph
designations and/or numbering in this Amendment are solely for purposes of this
Amendment and do not relate to any Plan article, section, paragraph or other
numbering designations. The terms used below, whether or not defined, shall be
interpreted in a manner consistent with that used in the Plan and/or as required
by the applicable law as the context dictates.


2.    Section 3.1.1 is amended to read as follows:


"3.1.1 Amount of Deferral Contributions.


(a)    Elections. Upon enrollment, a Participant may direct that his or her
Employer make Deferral Contributions to the Trust Fund of from 1% to 100% of his
or her Compensation (in 1% increments) for each pay period.


(b)    Default Elective Contributions. Each eligible Employee who does not make
an affirmative election pursuant to subsection (a) in effect (including an
affirmative election to not contribute to the Plan) upon becoming eligible to
participate in the Plan shall be deemed to have elected to make a Deferral
Contribution of 6% of his or her Compensation, commencing as soon as
administratively feasible following his or her hire date, subject to the
Employee's right to alter or revoke such deemed election at any time thereafter.


(c)    Special One-Time Default Enrollment. Each eligible Employee who does not
have an affirmative election pursuant to subsection (a) in effect as of January
1, 2012, shall be deemed to have elected to make a Deferral Contribution of 6%
of his or her Compensation, commencing on or about February 1, 2012, subject to
the Employee's right to alter or revoke such deemed election prior to its
commencement date or at any time thereafter. An affirmative election not to
contribute is considered an affirmative election, excluding the Employee from
the auto-enrollment process.


(d)    Notices. At least 30 days but not more than 90 days before the beginning
of each Plan Year, the Employer will provide each Employee a comprehensive
notice of the Employee's rights and obligations under the automatic contribution
arrangement, written in a manner calculated to be understood by the average
Employee. If an Employee becomes eligible within 90 days prior to the beginning
of the Plan Year and does not receive the notice for that reason, the notice
will be provided no more than 90 days before the Employee becomes eligible but
not later than the date the Employee becomes eligible. In addition, notices will
be provided to Employees as soon as practical after hire (or as soon as
practical after he or she satisfies the Plan participation requirements, if
later). The notice will accurately describe: (i) the amount of Deferral
Contributions that will be made on the Employee's behalf absent an affirmative
election; (ii) the Employee's right to have no Deferral Contributions made on
his or her behalf or to have a different amount of Deferral Contributions made;
and (iii) how Deferral Contributions will be invested in the absence of the
Employee's investment instructions. An Employee will have a reasonable
opportunity after receipt of the notice described in this subsection to make an
affirmative election regarding Deferral Contributions (either to have no
Deferral Contributions made or to have a different amount of Deferral
Contributions made) before Default Deferral Contributions are made on the
Employee's behalf. Default Deferral Contributions being made on behalf of an
Employee will cease as soon as administratively feasible after the Employee
makes an affirmative election.


(e)    Limitations. If a Participant's Deferral Contributions must be reduced to
comply with the requirements of Section 10.6 or the requirements of applicable
law, the Deferral Contributions as so reduced will be the maximum percentage of
his or her Compensation permitted by such Section or law notwithstanding the 1%
increments requirement. A Participant's Deferral Contributions, After-Tax
Contributions and Roth Deferrals are limited to 100% of a Participant's
Compensation for a Plan Year."




--------------------------------------------------------------------------------






3.    The first sentence of Section 3.1.3 is amended to read as follows:


"The percentage or percentages designated by a Participant or deemed designated
by a Participant pursuant to Section 3.1.1 shall continue in effect,
notwithstanding any changes in the Participant's Compensation."


IN ALL OTHER RESPECTS, the Plan is hereby ratified and approved.


The Plan Administrator is directed to take all actions deemed necessary or
advisable in order to effect the foregoing.


This Amendment is adopted this 29th day of November, 2011.


IDAHO POWER COMPANY,
FIDUCIARY COMMITTEE


/s/ Luci McDonald
Luci McDonald


/s/ Darrel Anderson
Darrel Anderson


/s/ Daniel Minor
Daniel Minor






